Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/14/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naemura (US 2019/0013607) in view of Kusumoto (US 2007/0069382).
With regard to claim 1; Naemura discloses:
A substrate storage structure comprising: a substrate; and a housing configured to store the substrate and comprising a thickness direction regulator configured to regulate a position of the substrate from both sides in a thickness direction (see para 9: it is possible to achieve a further reduction in the thickness of the substrate connection structure), a width direction regulator configured to regulate the position of the substrate from both sides in a width direction (see para 9: housing in the width direction and is supported by the substrate), and a length direction regulator configured to regulate the position of the substrate from both sides in a length direction (see para 9: the second fixing portion of the reinforcement tab are side-by-side in the length direction on one side of the bottom wall main body), wherein the housing comprises a first portion and a second portion connected to the first portion (see para 8:the housing including a bottom wall main body arranged in a periphery of the notch portion, and a support portion arranged at an end portion of the bottom wall main body), the first portion comprises the thickness direction regulator and a part of the length direction regulator, and the second portion comprises the width direction regulator and another part of the length direction regulator (the width, thickness, length being part of the housing can be placed in any portion of the housing). Naemura does not explicitly teach length, width and thickness regulator. However, it is clear that the substrate connection structure regulates the length, width, thickness of the structure by reducing their size to efficiently perform a predetermined and intended function. 

With regard to claim 6, Naemura fails to teach: 
The substrate storage structure of claim 1, wherein the second portion is connected to the first portion via a threaded portion centered on an axis parallel to the length direction. It is well known that threading is one of the techniques which can be used to connect two or plurality of portions of the housings. In addition, the connection of the portions can be made parallelly, serially, laterally, vertically and at any contact point of the portions based on system design.  

With regard to claim 9; Naemura fails to teach:
The substrate storage structure of claim 1, wherein the substrate storage structure is a waterproof structure that prevents water from entering an internal space that stores the substrate. Kusumoto discloses a substrate which can have waterproof properties (see para 163: by the coating, a waterproof property of the substrate can be maintained). Therefore, it would have been obvious to one having ordinary skill in the art to generate waterproof substrate as taught by Kusumoto in the structure of Naemura for the benefit to protect the substrate again outside environment. 

 With regard to claim 10, Kusumoto discloses:
The substrate storage structure of claim 1, wherein the substrate comprises an antenna for wireless communication (see para 127: which a conductive layer which functions as an antenna is formed over the same substrate). 
Allowable Subject Matter
7.	Claims 2-5 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845